 



Exhibit 10.29

YARDVILLE NATIONAL BANK
CHANGE IN CONTROL SEVERANCE COMPENSATION PLAN

A. Purpose.

     The purpose of the Yardville National Bank Change in Control Severance
Compensation Plan (the “Plan”) is to ensure the successful continuation of the
business of Yardville National Bank (the “Bank”) and the fair and equitable
treatment of the Bank’s employees following a Change in Control (as defined
below)

B. Covered Employees.

     Subject to Paragraph C below, any employee of the Bank with at least one
year of service as of his or her termination date shall be eligible to receive a
Change in Control Severance Benefit (as defined below) if, within the period
beginning on the effective date of a Change in Control and ending on the first
anniversary of such date, (i) the employee’s employment with the Bank is
involuntarily terminated or (ii) the employee terminates employment with the
Bank voluntarily after being offered continued employment in a position that is
not a Comparable Position (as defined below).

C. Limitations on Eligibility for Change in Control Severance Benefits.

     1. No employee shall be eligible for a Change in Control Severance Benefit
if (a) his or her employment is terminated for “Cause”, (b) he or she is offered
a Comparable Position within the Bank and declines to accept such position or
(c) the employee is, at the time of termination of employment, a party to an
individual employment agreement with the Bank and/or Yardville National Bancorp
(the “Company).

     2. For purposes of this Plan, a termination of employment for “Cause” shall
include termination because of the employee’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or violation
of any final cease-and desist order, or material breach of any provision of the
plan.

     3. For purposes of this Plan, a “Comparable Position” shall mean a position
that would (i) provide the employee with base compensation and benefits that are
comparable in the aggregate to those provided to the employee prior to the
Change in Control, (ii) provide the employee with an opportunity for variable
bonus compensation that is comparable to the opportunity provided to the
employee prior to the Change in Control, (iii) be in a location that would not
require the employee to increase his or her daily one way commuting distance by
more than twenty-five (25) miles as compared to the employee’s commuting
distance immediately prior to the Change in Control and (iv) have job skill
requirements and duties that are comparable to the requirements and duties of
the position held by the employee prior to the Change in Control.

D. Definition of Change in Control.

     For purposes of this Plan, “Change in Control” means the occurrence of any
one of the following events:



  (1)   Merger: The Company merges into or consolidates with another
corporation, or merges another corporation into the Company, and, as a result,
less than a majority of the

E-87



--------------------------------------------------------------------------------



 



      combined voting power of the resulting corporation immediately after the
merger or consolidation is held by persons who were stockholders of the Company
immediately before the merger or consolidation.     (2)   Acquisition of
Significant Share Ownership: a report on Schedule 13D or another form or
schedule (other than Schedule 13G) is filed or is required to be filed under
Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, if the schedule
discloses that the filing person or persons acting in concert has or have become
the beneficial owner of 25% or more of a class of the Company’s voting
securities, but this clause (b) shall not apply to beneficial ownership of
Company voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns fifty percent (50%) or more of
its outstanding voting securities;     (3)   Change in Board Composition: During
any period of two consecutive years, individuals who constitute the Company’s
Board of Directors at the beginning of the two-year period cease for any reason
to constitute at least a majority of the Company’s Board of Directors; provided,
however, that for purposes of this clause (iii), each director who is first
elected by the board (or first nominated by the board for election by the
stockholders) by a vote of at least two-thirds (?) of the directors who were
directors at the beginning of the two-year period shall be deemed to have also
been a director at the beginning of such period; or     (4)   Sale of Assets:
The Company sells to a third party all or substantially all of its assets.

E. Determination of the Change in Control Severance Benefit.

     The Change in Control Severance Benefit payable to an eligible employee
under this Plan shall be determined as follows:



  (1)   An eligible employee who becomes entitled to receive a Change in Control
Severance Payment under the Plan shall receive a benefit determined under the
following schedule:



  (a)   The basic benefit under the Plan shall be determined as the product of
(i) the employee’s years of service from his or her hire date (including partial
years) through the termination date and (ii) one (1) month of the employee’s
Base Compensation (as defined below). A “year of service” shall mean each
12-month period of service following an employee’s hire date determined without
regard to the number of hours worked during such period(s).     (b)   An
eligible employee who was a Vice President of the Bank immediately prior to the
Change in Control shall receive a minimum benefit of six (6) months of Base
Compensation or, if greater, a benefit determined under clause (a) above.    
(c)   Notwithstanding anything in this Plan to the contrary, the minimum payment
to an eligible employee under this Plan shall be one (1) month of Base
Compensation and the maximum payment to an eligible employee shall not exceed
199% of the employee’s Base Compensation.



  (2)   The Change in Control Severance payment shall be made in a lump sum not
later than five (5) business days after the date of the employee’s termination
of employment.

E-88



--------------------------------------------------------------------------------



 



  (3)   For purpose of determinations under this Paragraph E, “Base
Compensation” shall mean:



  (a)   for salaried employees, the employee’s annual base salary at the rate in
effect on his or her termination date or, if greater, the rate in effect on the
date immediately preceding the Change in Control.     (b)   for employees whose
compensation is determined in whole or in part on the basis of commission
income, the employee’s base salary at termination (or, if greater, the base
salary on date immediately preceding the effective date of the Change in
Control), if any, plus the commissions earned by the employee in the twelve
(12) full calendar months preceding his or her termination date (or, if greater,
the commissions earned in the twelve (12) full calendar months immediately
preceding the effective date of the Change in Control).     (c)   for hourly
employees, the employee’s total hourly wages for the twelve (12) full calendar
months preceding his or her termination date or, if greater, the twelve
(12) full calendar months preceding the effective date of the Change in Control.

F. Withholding.

     All payments will be subject to customary withholding for federal, state
and local tax purposes.

G. Parachute Payment.

     Notwithstanding anything in this Plan to the contrary, if a benefit to a
employee who is a “Disqualified Individual” shall be in an amount which includes
an “Excess Parachute Payment” taking into account payments under this Plan and
otherwise, the benefit under this Plan to that employee shall be reduced to the
maximum amount which does not include an Excess Parachute Payment. The terms
“Disqualified Individual” and “Excess Parachute Payment” shall have the same
meanings as under Section 280G of the Internal Revenue Code of 1986, as amended,
or any successor provision thereto.

H. Adoption by Affiliates.

     Upon approval by the Board of Directors of the Bank, this Plan may be
adopted by any “Subsidiary” or “Parent” of the Bank. Upon such adoption, the
Subsidiary or Parent shall become an Employer hereunder and the provisions of
the Plan shall be fully applicable to the Employees of that Subsidiary or
Parent. The term “Subsidiary” means any corporation in which the Bank, directly
or indirectly, holds a majority of the voting power of its outstanding shares of
capital stock. The term “Parent” means any corporation which holds a majority of
the voting power of the Bank’s outstanding shares of capital stock.

I. Administration.

     The Plan is administered by the Board of Directors of the Bank, which shall
have the discretion to interpret the terms of the Plan and to make all
determinations about eligibility and payment of benefits. All decisions of the
Board, any action taken by the Board with respect to the Plan and within the
powers granted to the Board under the Plan, and any interpretation by the Board
of any term or condition of the Plan, are conclusive and binding on all persons,
and will be given the maximum possible deference allowed by law. The Board may
delegate and reallocate any authority and responsibility with respect to the
Plan.

E-89



--------------------------------------------------------------------------------



 



J. Source of Payments.

     All amounts payable under the Plan will be paid in cash from the general
funds of the Bank; no separate fund will be established under the Plan; and the
Plan will have no assets.

K. Inalienability.

     In no event may any Employee sell, transfer, anticipate, assign or
otherwise dispose of any right or interest under the Plan. At no time will any
such right or interest be subject to the claims of creditors, nor liable to
attachment, execution or other legal process.

L. Governing Law.

     The provisions of the Plan will be construed, administered and enforced in
accordance with the laws of the State of New Jersey, except to the extent that
federal law applies.

M. Severability.

     If any provision of the Plan is held invalid or unenforceable, its
invalidity or unenforceability will not affect any other provision of the Plan,
and the Plan will be construed and enforced as if such provision had not been
included.

N. No Employment Rights.

     Neither the establishment nor the terms of this Plan shall be held or
construed to confer upon any employee the right to a continuation of employment
by the Bank, nor constitute a contract of employment, express or implied. The
Bank reserves the right to dismiss or otherwise deal with any employee to the
same extent and on the same basis as though this Plan had not been adopted.
Nothing in this Plan is intended to alter the at-will status of the Bank’s
employees, it being understood that, except to the extent otherwise expressly
set forth to the contrary in an individual employment-related agreement, the
employment of any employee may be terminated at any time by either the Bank or
the employee with or without cause.

O. Amendment and Termination.

     The Plan may be terminated or amended in any respect by resolution adopted
by a majority of the Board of Directors of the Bank, unless a Change in Control
has previously occurred. If a Change in Control occurs, the Plan no longer shall
be subject to amendment, change, substitution, deletion, revocation or
termination in any respect whatsoever. The form of any proper amendment or
termination of the Plan shall be a written instrument signed by a duly
authorized officer or officers of the Bank, certifying that the amendment or
termination has been approved by the Board of Directors. A proper amendment of
the Plan automatically shall effect a corresponding amendment to each
Participant’s rights hereunder. A proper termination of the Plan automatically
shall effect a termination of all employees’ rights and benefits hereunder.

E-90